IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 513 MAL 2015
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
AUGUSTUS SIMMONS,                         :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

and Motion for Leave to File Amended Section of Petition for Allowance of Appeal are

DENIED.